El Juez Asociado Señor FraNco Soto,
emitió la opinión del tribunal.
Se apela de una sentencia que condena al acusado a su-frir cinco días de cárcel por tener y ofrecer en venta leche adulterada.
Se alega como único motivo de error no haberse probado que el acusado hubiera estado en ningún momento en pose-sión de la leche adulterada.
El acusado vendía leche a Cándido López que era dueño de un puesto para la venta de dicho artículo. El 14 de marzo de 1923, a instancias de López y en momentos de llegar la leche al puesto para ser entregada y antes de ser rotos los precintos,.uno de los inspectores.de sanidad tomó una muestra que resultó adulterada. No se discute el he-cho de la adulteración de la leche. El acusado, alega qué la leche era comprada a Julián Molinari, dueño de una va-quería en Carolina. Este la ponía en envases precintados en la carretera y de ahí era recogida por un truck por or-den del acusado. A-1 llegar el truclc a Santurce el acusado desde un cafetín daba las órdenes al chauffeur para su en-trega a los distintos puestos. Existen otros detalles en la *248prueba de que López se babía quejado con frecuencia al acusado que la lecbe venía floja y babía resultado adulte-rada antes de la denuncia. El acusado ofreció llamar la atención a Molinari, dueño de la vaquería, diciendo que ba-bía conseguido que los envases vendrían precintados, aun-que no con candados porque era una dificultad para ven-dería durante el camino.
- La prueba demuestra, por tanto, que una vez recogida por orden del acusado la lecbe en el camino, él era el dueño de la misma y quedaba en su posesión material para dis-tribuirla y venderla en la forma que mejor creyera. El becbo de tener precintos los envases no excluye la posibili-dad de que fuera adulterada después de recogida, porque de la misma prueba resulta que los precintos son suscepti-bles de quitar y poner y están de venta en las quincallas.
T tampoco sería una defensa la falta de conocimiento de la adulteración por el acusado, porque la sección 1* de la ley núm. 59 de 1910 (Comp. see. 5787) también castiga el mero hecho de tener u ofrecer en venta lecbe adulterada o diluida, y en estos casos no es necesario probar que se adul-teró o diluyó- con la intención de ofrecería en venta, ni que la persona acusada fué quien la adulteró, ni que sabía que estaba adulterada. El Pueblo v. Gautier, 20 D.P.R. 328; El Pueblo v. Calderón, 17 D.P.R. 484; El Pueblo v. Rodríguez, 23 D.P.R. 839; El Pueblo v. Vázquez, 26 D.P.R. 14.
Por lo expuesto, la sentencia debe confirmarse.